Per Curiam,
Diedrich Langerwisch died testate February 3, 1919, leaving a widow, but no issue. She elected to take against bis will and claimed such interest in bis real and personal estate as would have passed to ber if be bad died intestate. Her claim, disallowed by tbe court below, was for $5,000 out of ber husband’s real or personal estate, in addition to tbe exemption allowed ber by law. It was disallowed, because section 2, clause (a), of tbe Act of June 7,1917, P. L. 429, as amended by tbe Act of July 11, 1917, P. L. 755, provides tbe “clause as to said five thousand dollars in value shall apply only to cases of actual intestacy of husband or wife.” On this appeal tbe sole contention of tbe appellant' is that tbe amending act is unconstitutional, in that it violates section 3 and section 7, clause 16, of article III, of tbe Constitution. It is entitled, “An act to amend section two, clause (a), of tbe Intestate Act of one thousand nine hundred and seventeen, approved June seventh, one thousand nine hundred and seventeen, by inserting in tbe proviso to said clause tbe words As to said five thousand dollars in value.’” This title contains but one subject, which is “clearly expressed,” and tbe act is a general law, not a local or special one, “changing tbe law of descent or succession.” This is too plain for discussion.
Appeals dismissed at appellant’s costs.